THE COURT
dvflied the motion for a new trial, and held:
1. That, as the apparatus was in the actual possession of the plaintiffs at the time of the sale, and was taken from their possession by the defendants, they were competent to maintain this action.
2. That the legal right of property in the apparatus was vested in the plaintiffs, subject only to a lien, in favor of the vendor, for the purchase money.
3. That, as the apparatus was the property of the plaintiffs and was imported for their use, it was not subject to an import duty, and that, consequently, the sale of it by the collector, for the non-payment of duties, was without warrant of law ánd was void.